COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Reynaldo Morales v. Travelers Indemnity Company of Connecticut

Appellate case number:    01-14-00429-CV

Trial court case number: 2013-54065

Trial court:              165th District Court of Harris County

        Appellant, Reynaldo Morales, filed two documents entitled “Briefs” on June 12, 2014
and on July 21, 2014 before the record was complete. We will consider these documents,
together, to be the opening brief of appellant. The record became complete when the court
reporter’s record was filed on August 8, 2014. Any reply brief from appellees is due within 30
days of the date of this order. Absent extraordinary circumstances, no extensions of this deadline
will be considered.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually


Date: September 16, 2014